CHILTON, J.
By the act of 1832, (Clay’s Dig. 305, § 5,) it is provided, “ that the county courts, on final settlements of executors, administrators and guardians, shall assess, and insert in their decree, the amount of their distributive share.” It was necessary that the decree should state the amount, in order that execution might issue for its recovery. In this case, however, it appears there is a considerable balance due from the ward to the guardian, and as it is not competent for the court to give judgment and award execution in favor of the guardian against the ward, it would seem the reason for inserting the amount in the decree would not exist. Be this as it may, the amount appears in the account for final settlement, which account was not objected to, and which, after being examined, was approved and ordered by the court to be recorded. It thén forms a part of the record in the cause, and the orphans’ court could at any time, on motion, have amended the judgment; we must therefore regard it as a clerical misprision in entering the judgment. In such case, the statute forbids us to reverse the cause, but requires that the judgment be amended at the cost of the plaintiff in error.— Clay’s Dig. 322, § 54; Sellers v. Smith, 11 Ala. 264; Smith v. Robinson, Ib. 271; Harrison v. Barfield, at the.present Term. Let the judgment be entered in this court accordingly.